DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 9/15/21, Applicant, on 12/16/21, amended claims. Claims 1-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 101 rejection of claims 1-23 are withdrawn in light of Applicant's amendments and arguments (e.g. Remarks pages 10-11 (not abstract); 12-13 (similar to Enfish arguments)). When viewing the claim as a whole, the claim now explicitly requires modifying the workflow to also set environment-specific parameters based on execution environments. When the claims is viewed as a whole, this is now viewed as not being directed to an abstract idea and also a practical application under step 2a, prong 2, as the claim is improving another technology when viewing all the limitations listed above (See MPEP 2106.05a) and/or is viewed as a using a judicial exception in a meaningful way under MPEP 2106.05(e).

Information Disclosure Statement


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flinn (US 2007/0203589) in view of Ahlborn (US 2013/0275475).
Concerning claim 1, Flinn discloses:
A method for shared workflow adaptation (Flinn – See par 76 - Participants in a process 200, or "process participants," are defined as individuals that perform some activity within a process, or otherwise interact with a process. For example, a process participant in a sales process may include sales people that perform selling activities, but may also include customers or prospective customers that interact with the sales process. Further, managers who rely on input from, and/or provide guidance to, the sales process may be considered process participants in the sales process. see par 85 - FIGS. 4A and 4B also depict adaptive recommendations 910 being generated and delivered by the adaptive computer-based application 925 to process participants 200.), the method comprising: 
creating a single workflow to operate in both a first execution environment for a first group of users and in a second execution environment for a second group of users (Flinn – See par 354 - According to some embodiments, the adaptive recombinant process 901 may be used to deploy an evolvable process 901E across one or more organizations or environments; See par 89 – Structural modifications 905 applied to the adaptive computer-based application 925 enables the structure to adapt to process requirements; See par 108-109 – process 930 used by entire community, segment of process participant; usage behavior patterns captured for communities and segments by adaptive computer-based application 925; a community may include a single process participant or multiple process participants.), wherein 
the single workflow operates over a first set of content objects in a content management system in the first execution environment corresponding to the first group of users (Flinn – See par 81 - In FIG. 4B, the adaptive process 900 may include many of the features of the prior art process in FIG. 3. see par 108, FIG. 5 - Usage behavioral patterns associated with an entire community, affinity group, or segment of process participants 1002 are captured by the adaptive computer-based application 925. See par 128 – The adaptive computer-based application 925 [of fig. 4b] includes, at least in part, an adaptive system 100; adaptive system 100 [see FIG. 7] includes usage aspect 220 and content aspect 230; see par 141 -  The content aspect 230 may be updated or modified 935 (FIG. 7) by the adaptive recommendations function 240 based, at least in part, on the usage aspect 220, including usage behavior metrics), 
the single workflow has at least one environment-specific parameter corresponding to an execution environment (par 35 as published -As used herein, an environment-specific parameter refers to any condition or configuration of an underlying computer setting. As used herein, an environment-specific parameter may impact the manner in which a workflow is carried out in its corresponding computing environment. For example, the environment-specific parameter "root_folder=`/usr/bin`" for a computing system within ABC.com would refer to a different file system than "root_folder=`/usr/bin`" for a computing system within XYZ.com.) Flinn discloses based on broadest reasonable interpretation in light of the specification – see par 84 - In addition to the direct tracking and storing of selective process usage behaviors, the adaptive computer-based application 925 may also indirectly acquire selective behaviors associated with process usage through one or more other computer-based applications that track and store selective process participant behaviors. see par 122 - Some relationships may be context-relative. For example, a community to which the process participant 1063 has a relationship could be associated with a certain process, and another community could be related to another process. See par 158 - The adaptive recommendations function 240 generates adaptive recommendations 250 based on usage of the structural aspect 210 by the one or more process participants 200, possibly in conjunction with considerations associated with the structural aspect 210 and the content aspect 230), and 
the execution environment is a computing setting with one or more computer setting attributes (Specification par 37 as published - For example, execution of workflow 106.sub.12A can be emulated by traversing the workflow and identifying enterprise-specific parameters in the workflow that are in conflict with the local environment attributes (e.g., file and folder structures, usernames, and roles, etc.; see par 56 as published – the users are characterized at least in part by a set of user attributes 344 stored in a set of user profiles 334 at storage devices 330. Each respective execution environment associated with content management system 104 is described by a set of environment attributes 336… The information contained in environment-specific workflows include the respective instances of environment-specific parameter values 346 associated with the stored workflows and certain sets of workflow usage attributes 348 that describe how users and/or enterprises select, configure, and use the workflows. Flinn discloses limitations based on broadest reasonable interpretation in light of the specification – see par 89 - Structural modifications 905 applied to the adaptive computer-based application 925 enables the structure to adapt to process participant preferences, interests, or requirements over time by embedding inferences on these preferences, interests or requirements directly within the structure of the adaptive computer-based application 925 on a persistent basis. See par 135 - The objects 212 may also include references to content, such as pointers. Computer applications, executable code, or references to computer applications may also be stored or referenced as objects 212 in the adaptive system 100. The content of the objects 212 is known herein as information 232. The information 232, though part of the object 214, is also considered part of the content aspect 230, as depicted in FIG. 9B, and as described below);
implementing the single workflow in the second execution environment to operate over a second set of content objects (Flinn – See par 79, FIG. 4 –  The workflow of activities within a process or sub-process 168 may be managed by a computer-based workflow application 169 that enables the appropriate sequencing of workflow. Each activity, as for example "Activity 2" 170, may be supported by on-line content or computer applications 175. On-line content or computer applications 175 include pure content 180, a computer application 181, and a computer application that includes content 182. See par 87 - the adaptive recommendations 910 may be applied to automatically or semi-automatically self-modify 905 the structure, elements, objects, content, information, or software of a subset 1632 of the adaptive computer-based application 925, including representations of process workflow) of the content management system (Flinn –see par 108, FIG. 5 - Usage behavioral patterns associated with an entire community, affinity group, or segment of process participants 1002 are captured by the adaptive computer-based application 925. See par 128 – The adaptive computer-based application 925 [of fig. 4b] includes, at least in part, an adaptive system 100; adaptive system 100 [see FIG. 7] includes usage aspect 220 and content aspect 230; see par 141 -  The content aspect 230 may be updated or modified 935 (FIG. 7) by the adaptive recommendations function 240 based, at least in part, on the usage aspect 220, including usage behavior metrics) in the second execution environment corresponding to the second group of users (par 24 as published - As used herein, an execution environment is a computing setting in which a workflow is to be executed that is distinct from other computing settings according to one or more computer setting attributes that are relevant to the execution of the workflow. The attributes of the computer setting and/or any environmental conditions or environmental attributes might pertain to file system structures, file system content, user profiles, user roles, user and content object permissions, organizational structures, naming taxonomies, policies, availability and/or structure of metadata, and/or other attributes associated with the execution environment. Flinn discloses the limitations based on broadest reasonable interpretation in light of the specification – see par 71 - process may apply to, but is not limited to, the following general application areas: marketing, sales, price determination, innovation, research and development (R&D), service and solutions development, business development, procurement, finance and accounting; See par 166 - The adaptive system 100 begins by determining the relevant usage behavioral patterns 248 (FIG. 9C) to be analyzed (block 283). This data enables the adaptive recommendations function 240 to generate adaptive recommendations 250 for multiple application purposes. see par 168 - The adaptive recommendations 250 generated by the adaptive recommendations function 240 are determined based, at least in part, on mapping potential configurations of the structural aspect 210 or content aspect 230 to the affinities generated by the usage behavioral inferences (block 288)), by:
selecting the single workflow to execute over a… set of content objects in the… execution environment by the second group of users (Flinn – see par 87-88 – adaptive recommendations based on process usage behaviors from content of “adaptive computer-based application 925”; see par 108, FIG. 5 - Usage behavioral patterns associated with an entire community, affinity group, or segment of process participants 1002 are captured by the adaptive computer-based application 925. In another case, usage patterns specific to an individual, shown in FIG. 5 as individual usage patterns 1004, are captured by the adaptive computer-based application 925. Various sub-communities of usage associated with process participants may also be defined, as for example sub-community A usage patterns 1006, sub-community B usage patterns 1008, and sub-community C usage patterns 1010; see par 166 - data enables the adaptive recommendations function 240 to generate adaptive recommendations 250 for multiple application purposes. The adaptive system 100 next determines whether the adaptive recommendations function 240 will generate recommendations 250 to be delivered directly to the recommendations recipients (e.g., 910 to process participants 200 or 265 to non-participants 260), or are to be used to update the adaptive system 100 (e.g., 905 to the structural aspect 210 or 935 to the content aspect 230) (block 285). The adaptive system 100 the adaptive recommendations 250 are generated based on mapping the context of the current system use (or "simulated" use if the current context is external to the actual use of the system) (block 286) to the usage behavior patterns 248 generated by the preference inferencing algorithm 242 (block 286)).
Flinn discloses having adaptive recommendations function 240 to generate adaptive recommendations 250 for multiple application purposes and mentions that the adaptive system includes the content 230 (See par 166). Flinn discloses having self-profiling of participants of their role for adaptive e-commerce applications (See par 98). Flinn does not explicitly give details on a second set of content objects in combination with purposes/roles as best understood. Ahlborn explicitly discloses:
selecting the single workflow to execute over “a second set” of content objects in the “second” execution environment by the second group of users (Ahlborn See par 50, FIG 3 - The method 300 shows an embodiment for assessing the business process data collected from the elements of a customized executable system integration software application. This exemplary method stores an aggregate set of business process data for a business process running at a location. This aggregate data is analyzed to determine, among other things, how the business process connectors are used, if thresholds of usage are met, where documents are received from and sent to, and whether workload limits have been set by the business process user. The determination of these factors is used to optimize the resources made available to the integrated business process running at the identified location. If the location is a hosted location, the environment (see 306) determined optimal to run a type of integrated business process is chosen because it has the resources available; see FIG. 4, par 58 – 410 - The selected type of integrated business process would trigger the optimization system to utilize an environment optimized to that elected process type. For example, the data may indicate selection of a normal environment with no special needs, a service oriented architecture, a business-to-business integration, or a large data transfer environment among others.)
Flinn discloses:
analyzing the single workflow to identify the at least one environment-specific parameter (par 35 as published –[as above when parameter introduced] - Flinn discloses based on broadest reasonable interpretation in light of the specification – see par 84 - In addition to the direct tracking and storing of selective process usage behaviors, the adaptive computer-based application 925 may also indirectly acquire selective behaviors associated with process usage through one or more other computer-based applications that track and store selective process participant behaviors. See par 94 – usage behaviors associated with process participants; usage behavior include: activity, content and computer application access accesses); 
triggering an adaptation recommendation, the adaptation recommendation being triggered based at least in part on identifying the at least one environment-specific parameter (Flinn – See par 162 - The adaptive recommendations 250 may be in the context of a currently conducted activity or behavior detected by the adaptive system 100, a currently accessed object 232, or a communication with another process participant 200 or non-participant in the process 260. The adaptive recommendations 250 may also be in the context of a historical path of executed system activities, accessed objects 212, or communications during a specific user session or across user sessions. See par 163 - Adaptive recommendations 250 generated by the adaptive recommendations function 240 may combine inferences from community, sub-community (including expert), and personal behaviors and preferences, as discussed above, to deliver to the one or more process participants 200, one or more system structural subsets 280. The process participants 200 may find the structural subsets particularly relevant given the current navigational context of the user within the system, the physical location of the user, and/or a response to an explicit request of the system by the one or more users); and 
modifying the single workflow based on the adaptation recommendation (par 46 as published states “For example, modifications to one or more environment-specific parameters (e.g., the setting of values of environment-specific variables), flow steps and/or sequences, and/or any other modifications may be needed to execute the workflow in the target execution environment.”
Flinn discloses limitations based on broadest reasonable interpretation in light of the specification – see par 182 - The adaptive recommendations function 240, optionally in conjunction with system structure maintenance functions that reside within, or are accessible by, the adaptive computer-based application 925 (not shown), may be used to automatically or semi-automatically update and enhance the structural aspect 210 of the adaptive system 100. The adaptive recommendations function 240 may be employed to determine new relationships 214, or modify existing relationships 214, among objects 212 in the adaptive system, within structural subsets 280, or among structural subsets associated with a specific sub-community. The automatic updating may include potentially assigning a relationship between any two objects to zero (effectively deleting the relationship between the two objects). The modified relationships may represent the workflow sequencing among objects within the structural aspect 210, where objects represent a process, sub-process or activity; see par 183 - In either an autonomous mode of operation, or in conjunction with human expertise, the adaptive recommendations function 240 may be used to integrate new objects 212 into the structural aspect 210, or to delete existing objects 212 from the structural aspect), by setting the at least one environment-specific parameter based on the second execution environment corresponding to the second group of users (Flinn – See FIG. 12, par 168 - The adaptive recommendations 250 generated by the adaptive recommendations function 240 are determined based, at least in part, on mapping potential configurations of the structural aspect 210 or content aspect 230 to the affinities generated by the usage behavioral inferences (block 288)
see also Ahlborn – see par 26, 50 - Based on the aggregate data about the integrated business process, an appropriate information handling system environment may be selected. That may mean allocating more resources such as memory, disk space, static memory resources, or processor power to the operation of an integrated business process. It may also mean selecting a different information handling system or systems, for example within the cloud hosting framework, that have the correct additional resources.)
Both Flinn and Ahlborn are analogous art as they are directed to handling information for business processes and workflows (Flinn abstract, par 78-79; Ahblorn par 44). 1) Flinn discloses having adaptive recommendations function 240 to generate adaptive recommendations 250 for multiple application purposes and mentions that the adaptive system includes the content 230 (See par 166). Flinn discloses having self-profiling of participants of their role for adaptive e-commerce applications (See par 98). Ahlborn improves upon Flinn by explicitly disclosing utilizing an environment for determining how to optimize the business process (Par 50, 58). 2) Flinn discloses considering preferences, interests, requirements, structure, configurations, and pointers when adapting the process to different participants (See par 89, 135, 165). Ahlborn improves upon Flinn by explicitly disclosing allocating more computing resources or using a different information handling system when using the business process in an environment (Par 26, 50). One of ordinary skill in the art would be motivated to further nd environment for determining the environment for a selected business process to efficiently improve upon the “multiple application purposes” (Flinn par 166) and specific profiles and interests/requirements/configurations of participants in Flinn (par 98; 89, 135, 165). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of adapting processes for process participants and usage behaviors in Flinn (see abstract) to further explicitly determine environment considerations for a selected business process that uses documents as disclosed in Ahlborn, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 9, Flinn and Ahblorn disclose:
A… medium having stored thereon a sequence of instructions which, when stored in … and executed by one or more processors causes the one or more processors (Flinn – see par 84 – adaptive computer-based application includes executable software; par 363 - Computing system 966 represents a PC or other computing system, which connects through a gateway or other host in order to access the server 952 on which the relevant systems, in part or as a whole, reside. An appliance 968, includes software "hardwired" into a physical device, or may utilize software running on another system that does not itself host the relevant systems) to perform a set of acts for shared workflow adaptation (Flinn – See par 76 - Participants in a process 200, or "process participants," are defined as individuals that perform some activity within a process, or otherwise interact with a process. For example, a process participant in a sales process may include sales people that perform selling activities, but may also include customers or prospective customers that interact with the sales process. Further, managers who rely on input from, and/or provide guidance to, the sales process may be considered process participants in the sales process. see par 85 - FIGS. 4A and 4B also depict adaptive recommendations 910 being generated and delivered by the adaptive computer-based application 925 to process participants 200), the set of acts comprising:.
Flinn discloses executing software from a physical device (See par 363). However, Flinn does not explicitly disclose:
A “non-transitory computer readable medium” having stored thereon a sequence of instructions which, when stored in “memory” and executed by one or more processors causes the one or more processors to perform a set of acts for shared workflow adaptation, the set of acts comprising.
Ahlborn discloses the limitations (Ahlborn – See par 75 - The information handling system 800 can include a set of instructions that can be executed to cause the computer system to perform any one or more of the methods or computer based functions disclosed herein. see par 77, FIG. 8 -  The disk drive unit 816 may include a computer-readable medium 822 in which one or more sets of instructions 824 such as software can be embedded. The disk drive unit 816 also contains space for data storage. Further, the instructions 824 may embody one or more of the methods or logic as described herein. In a particular embodiment, the instructions 824 may reside completely, or at least partially, within the main memory 804, the static memory 806, and/or within the processor 802 during execution by the information handling system 800.)
The remaining limitations are similar to claim 1. Claim 9 is rejected for the same reasons as claim 1.
It would have been obvious to combine Flinn and Ahlborn for the same reasons as discussed with regards to claim 1. In addition, Flinn discloses executing software from a physical device (See par 363). Ahlborn improves upon Flinn by explicitly disclosing executing instructions from computer readable medium and memory (See par 75, 77, FIG. 8). One of ordinary skill in the art would be motivated to further include an explicit CRM and memory to efficiently improve upon the software execution in Flinn. 

	Concerning claim 17, Flinn discloses:
A system for shared workflow adaptation (Flinn – See par 76 - Participants in a process 200, or "process participants," are defined as individuals that perform some activity within a process, or otherwise interact with a process. For example, a process participant in a sales process may include sales people that perform selling activities, but may also include customers or prospective customers that interact with the sales process. Further, managers who rely on input from, and/or provide guidance to, the sales process may be considered process participants in the sales process. see par 85 - FIGS. 4A and 4B also depict adaptive recommendations 910 being generated and delivered by the adaptive computer-based application 925 to process participants 200; see par 90 - For example, a system that manages workflow 169 may be modified through application of adaptive recommendations generated by the adaptive computer-based application 925), the system comprising: 
a… medium having stored thereon a sequence of instructions; and 
one or more processors that execute the sequence of instructions to cause the one or more processors to perform a set of acts, the set of acts comprising: (Flinn – see par 84 – adaptive computer-based application includes executable software; par 363 - Computing system 966 represents a PC or other computing system, which connects through a gateway or other host in order to access the server 952 on which the relevant systems, in part or as a whole, reside. An appliance 968, includes software "hardwired" into a physical device, or may utilize software running on another system that does not itself host the relevant systems).
Flinn discloses executing software from a physical device (See par 363). However, Flinn does not explicitly disclose:
a “storage” medium having stored thereon a sequence of instructions.
Ahlborn discloses the limitations (Ahlborn – See par 75 - The information handling system 800 can include a set of instructions that can be executed to cause the computer system to perform any one or more of the methods or computer based functions disclosed herein. see par 77, FIG. 8 -  The disk drive unit 816 may include a computer-readable medium 822 in which one or more sets of instructions 824 such as software can be embedded. The disk drive unit 816 also contains space for data storage. Further, the instructions 824 may embody one or more of the methods or logic as described herein. In a particular embodiment, the instructions 824 may reside completely, or at least partially, within the main memory 804, the static memory 806, and/or within the processor 802 during execution by the information handling system 800.)
The remaining limitations are similar to claim 1 and claim 9. Claim 17 is rejected for the same reasons as claim 1 and claim 9.
It would have been obvious to combine Flinn and Ahlborn for the same reasons as discussed with regards to claim 1 and 9. 

Concerning claim 2, Flinn in combination with Ahlborn discloses:
The method of claim 1, wherein the first execution environment corresponds to a first enterprise and the second execution environment corresponds to a second enterprise (Flinn – See par 122, FIG. 5-6 - sub-community E 1070 may be the process participants associated with a product development business to which the process participant 1063 has a relationship 1071; See par 244, FIG. 29 –includes adaptive recombinant system 800c; The process network 560 or another process network structure within the structural aspect 210C may correspond to the adaptive process instance 930 of FIGS. 4A and 4B, and hence FIGS. 15, 29, 47 and 48 illustrate the ability to syndicate and combine representations of adaptive process instances 930, thereby enabling the adaptive recombinant process 901; par 245, FIG. 30A-30B – shows multiples organizations/businesses; See par 250 - In FIG. 32, two enterprises 1810, 1815 are depicted; see par 354 - According to some embodiments, the adaptive recombinant process 901 may be used to deploy an evolvable process 901E across one or more organizations or environments).
In light of Ahlborn applied above in claim 1, Ahlborn also discloses the limitations (Ahlborn – see par 25 - In one embodiment, the service provider server 80 may generate a customized executable system integration software application to run an integrated business process at an enterprise location or another hosted location. see par 26 - The system and methods disclosed herein allow a service provider, an enterprise, or even a trading partner to have an adjustment made to a customized executable system integration software application running at an enterprise location or another hosted location. Data may be monitored reflecting the execution of an integrated business process. The analysis of the data may indicate the workflow levels and determine improvements to operating the customized executable system integration software applications. For example, this data may indicate whether the integrated business process is internal or external).
It would have been obvious to combine Flinn and Ahlborn for the same reasons as discussed with regards to claim 1.
Claims 10 and 18 recite similar limitations as claim 2. Claims 10 and 18 are rejected for the same reasons.

Concerning claim 3, Flinn discloses:
single workflow is stored in a shared storage location that is accessible by multiple entities that execute the single workflow (Flinn – See par 133, FIG. 7 – adaptive system 100 may be distributed among multiple computers; See par 108-109 – process 930 used by entire community, segment of process participant; usage behavior patterns captured for communities and segments; a community may include a single process participant or multiple process participants; See par 167, FIG. 12 - Adaptive recommendations are then delivered visually to the recommendations recipients (block 287). The recommendations recipients may be individual users or a group of users, or may be non-users 260 of the adaptive system 100. For Internet-based applications, the adaptive recommendations 250 may be delivered through a web browser directly, or through RSS/Atom feeds and other similar protocols. See claim 16, par 362, 364, FIG. 51 – computer-based representation of a first process is transferred via peer-to-peer; see also Ahlborn FIG. 1 – network 50; FIG. 2 – business process flow diagram; par 32 - The model business process or processes are automatically assembled into customized executable codesets that form the customized executable system integration software applications. These customized executable system integration software applications may be run at an enterprise network location or hosted in a cloud computing environment such as one hosted by the service provider).
It would have been obvious to combine Flinn and Ahlborn for the same reasons as discussed with regards to claim 1.


Concerning claim 4, Flinn discloses:
The method of claim 3, wherein the shared storage location is an exchange that stores the workflow object in an Internet-accessible location (Flinn – See par 133, FIG. 7 – adaptive system 100 may be distributed among multiple computers; See par 167, FIG. 12 - Adaptive recommendations are then delivered visually to the recommendations recipients (block 287). For Internet-based applications, the adaptive recommendations 250 may be delivered through a web browser directly, or through RSS/Atom feeds and other similar protocols; see also Ahlborn – See FIG. 1 – network 50; FIG. 2 – business process flow diagram; par 32 - The model business process or processes are automatically assembled into customized executable codesets that form the customized executable system integration software applications. These customized executable system integration software applications may be run at an enterprise network location or hosted in a cloud computing environment such as one hosted by the service provider).
It would have been obvious to combine Flinn and Ahlborn for the same reasons as discussed with regards to claim 1.
Claims 12 and 20 recite similar limitations as claim 4. Claims 12 and 20 are rejected for the same reasons.

Concerning claim 5, Flinn in combination with Ahlborn discloses:
single workflow in the second execution environment (Ahlborn – see par 26 - see par 26 - The system and methods disclosed herein allow a service provider, an enterprise, or even a trading partner to have an adjustment made to a customized executable system integration software application running at an enterprise location or another hosted location. Data may be monitored reflecting the execution of an integrated business process. The analysis of the data may indicate the workflow levels and determine improvements to operating the customized executable system integration software applications.) after modification of the single workflow based on the adaptation recommendation (Flinn – See par 108-109 – process 930 used by entire community, segment of process participant; usage behavior patterns captured for communities and segments; a community may include a single process participant or multiple process participants; see par 182 - The adaptive recommendations function 240 may be used to automatically or semi-automatically update and enhance the structural aspect 210 of the adaptive system 100. The adaptive recommendations function 240 may be employed to determine new relationships 214, or modify existing relationships 214, among objects 212 in the adaptive system, within structural subsets 280, or among structural subsets associated with a specific sub-community. see par 183 - In either an autonomous mode of operation, or in conjunction with human expertise, the adaptive recommendations function 240 may be used to integrate new objects 212 into the structural aspect 210, or to delete existing objects 212 from the structural aspect).

Claim 13 recites similar limitations as claim 5. Claim 13 is rejected for the same reasons.

	Concerning claim 6, Flinn discloses that there can be testing and fine-tuning prior to other process participants receiving a change (see par 126) and having a “simulated” use of external contest for the adaptive recommendations (See par 166).
	Ahlborn discloses:
The method of claim 1, further comprising: emulating execution of the single workflow in the second execution environment to identify the at least one environment-specific parameter (Ahlborn – see par 44 - For example, the integrated business process transforms data from one format to another, routes data down multiple paths of execution by examining the contents of the data, and business logic may validate the data being processed. The data is provided from one or more of the elements that constitute the exemplary business process flow diagram shown in FIG. 2. The data indicates amount of documents or data, the sources of documents or data, and types of documents or data process by the integrated business process. This information enable prediction of the type of workflow and the appropriate information handling system environment for that workflow).
It would have been obvious to combine Flinn and Ahlborn for the same reasons as discussed with regards to claim 1. In addition, Flinn discloses that there can be testing and fine-tuning prior to other process participants receiving a change (see par 
Claim 14 recites similar limitations as claim 6. Claim 14 is rejected for the same reasons.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Flinn (US 2007/0203589) in view of Ahlborn (US 2013/0275475) as applied to 1-6, 9-14, and 17-20 above, and further in view of Bhandarkar (US 2006/0074703).
Concerning claim 7, Flinn discloses that process participants have “roles” from self-profiling (See par 98) as well as providing permission being granted to a set of users in the adaptive recommendations (see par 177). Flinn and Ahlborn do not explicitly disclose the limitations. 
Bhandarkar discloses the limitations:
The method of claim 1, further comprising causing a change to one or more permissions of the second execution environment (Bhandarkar –see par 12, 14 - An execution path of the organization-specific business process can be modified to alter the outcome of one or more operations of the business process, without changing the logical flow of the business process. Granting access can include granting a role to a business user associated with the organizational entity, where the role has a set of associated permissions defining one or more operations that the business user can perform on the business process; see par 21 - A single business process can be shared by multiple departments and managed as a single instance, while allowing business users, such as department managers to decide different, department-specific policies on how the execution of the business process should proceed under various conditions; see par 39 - Security policy enforcement allows services (110; 104) to specify the level of security other services (110; 104) must employ to interact with them through the interoperability network (106). see par 53 - Even two competing organizations can use the same business process, and keep their own policies and parameters confidential.  Different organizational entities select business processes that are appropriate for their organizations and subsequently add their own policies, which typically are specific to the context in which the organizations operate).
Flinn, Ahlborn, and Bhandarkar are analogous art as they are directed to handling information for business processes (Flinn abstract, par 78-79; Ahblorn par 44; Bhandarkar par 14). Flinn discloses that process participants have “roles” from self-profiling (See par 98) as well as providing permission being granted to a set of users in the adaptive recommendations (see par 98). Bhandarkar improves upon Flinn and Ahlborn by explicitly disclosing defining permissions for users on a business process (par 14, 39); allowing managers to decide department-specific policies on how process should executed under conditions/context (See par 21, 53). One of ordinary skill in the art would be motivated to further include explicitly having different permissions relative 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of adapting processes for process participants and usage behaviors in Flinn (see abstract) and the environments of Ahlborn to further explicitly change permissions relative to a business process based on conditions/context as disclosed in Bhandarkar, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Claim 15 recites similar limitations as claim 7. Claim 15 is rejected for the same reasons.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Flinn (US 2007/0203589) in view of Ahlborn (US 2013/0275475) as applied to 1-6, 9-14, and 17-20 above, and further in view of Damonte (US 2015/0082271).
Concerning claim 8, Flinn discloses that the objects 212 of the structural aspect 210 of the adaptive system 100 can be in a programming language (See par 135-137, FIG. 7). Ahlborn discloses that the “the customized executable system integration software application may be packaged within a container program, also referred to herein as a dynamic runtime engine. An example runtime engine that may package the JAVA runtime engine” (see par 29). Flinn and Ahlborn do not explicitly disclose the limitations.
Damonte discloses the limitations:
The method of claim 1, wherein the single workflow is codified in a structured form comprising JSON that describes the at least one environment-specific parameter (Damonte – See par 36 - Business architecture (BA), in accordance with embodiments, defines the functional structure of an enterprise in terms of the collective business services and business information of the enterprise. Business capabilities are the top layer of the business architecture. Business capabilities are the top layer of the business architecture. A business capability is defined when its business functionality is identified and implementation resources are reserved. See par 51, FIG. 3 - The client can comprise, for example, an interactive browser. The client allows the user to open models and projects stored on a server component 303 of the design environment. The models and projects can then be communicated to the client from a model service of the server. The models and projects can be communicated, for example, via JSON where an editor/loader 336 renders the project in composer JavaScript (JS) for viewing and editing by the user on the client. The user can edit a model and/or project on the client and commands are sent to a controller component 332 of the editor via the view bean component 330 of the editor at the server; claim 3, 9 - open server-stored models, which can be communicated to the client via the converter using JavaScript Object Notation (JSON) or other format, for use by a user in the loading, creating, or editing of the business process, the business process management project, and the business architecture project).
Flinn, Ahlborn, and Damonte are analogous art as they are directed to handling information for business processes and workflow (Flinn abstract, par 78-79; Ahblorn par 44; Damonte par 34). Flinn discloses that the objects 212 of the structural aspect 210 of the adaptive system 100 can be in a programming language (See par 135-137, FIG. 7). Ahlborn discloses that the “the customized executable system integration software application may be packaged within a container program, also referred to herein as a dynamic runtime engine. An example runtime engine that may package the customized executable system integration software application is a JAVA runtime engine” (see par 29). Damonte improves upon Flinn and Ahlborn by explicitly disclosing using JSON for business processes related to an architecture, which includes business capabilities and implementation resources (See par 36, 51, claim 3). One of ordinary skill in the art would be motivated to further include explicitly having different JSON for business processes and architecture to efficiently improve upon the programming language in Flinn and use of Java in Ahlborn. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of adapting processes for process participants and usage behaviors in Flinn (see abstract) and the environments and Java of Ahlborn to further explicitly disclose using JSON for business process information as disclosed in Damonte, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the 
Claim 16 recites similar limitations as claim 8. Claim 16 is rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
Applicant argues that Flinn does not disclose amended limitations pertaining to setting the environment-specific parameter. Remarks, pages 17-18. In response, Examiner respectfully disagrees. The arguments are moot in view of new rejections necessitated by the amendments.
Applicant also appears to argue that Flinn does not disclose “single workflow” that is then adapted to different environments. Remarks, pages 18. In response, Examiner respectfully disagrees. The arguments are moot in view of new rejections necessitated by the amendments. New citations include Flinn disclosing that the “process 901E” is for one or more organizations or environments (par 354) and having a process 930 that is used by a community (see par 108-109).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breiter (US 2012/0290346) – disclosing adding or modifying tasks of a business to adapt to particular requirements of the RE (Runtime Environment) within which the services are executed (See par 44)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619